DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378.
	Regarding Claim 1, Arnold teaches a method of forming a semiconductor structure, the method comprising: 
forming a conductive element 1200 within a dielectric layer 1100 over a substrate 1000; 
depositing a dielectric material 1300 over the conductive element 1200; 
removing a portion of the dielectric material 3150 to expose the conductive element; and 
forming a contact to the conductive element 3200 through the dielectric material with reference to Figs. 1A – 1I in paragraphs 8 – 25.  
Arnold fails to teach depositing the dielectric material comprising: placing the substrate into a processing chamber; introducing a first precursor to the processing chamber, the first precursor comprising silicon atoms and oxygen atoms; and introducing a second precursor to the processing chamber to react and form the dielectric material, the second precursor comprising a hydrocarbon, wherein the depositing the dielectric material is performed without gaseous oxygen.
Schmitt teaches a method of depositing the dielectric material comprising: placing the substrate into a processing chamber (Fig. 1); introducing a first precursor organosiloxane to the processing chamber, the first precursor comprising silicon atoms and oxygen atoms (paragraph 9); and introducing a second precursor to the processing chamber to react and form the dielectric material, the second precursor comprising a hydrocarbon (paragraph 9), wherein the depositing the dielectric material is performed without gaseous oxygen (exclude in paragraph 26, and also see Examples 1 – 6) in paragraphs 9, 25 – 27 and 31 for the benefit of having a dielectric film with controllable properties in paragraphs 7 and 8.
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold and deposit the dielectric material comprising: placing the substrate into a processing chamber; introducing a first precursor to the processing chamber, the first precursor comprising silicon atoms and oxygen atoms; and introducing a second precursor to the processing chamber to react and form the dielectric material, the second precursor comprising a hydrocarbon, wherein the depositing the dielectric material is performed without gaseous oxygen for the benefit of producing a dielectric film with controllable properties as taught by Schmitt in paragraphs 7 and 8.
Regarding Claim 2, Schmitt teaches depositing the dielectric material is performed at least in part with a chemical vapor deposition process in paragraph 31.
	Regarding Claim 15, Arnold in view of Schmitt teaches the limitations as were described earlier in rejecting Claim 1.
Regarding Claim 17, Schmitt teaches wherein the using a gaseous oxygen-free atomic layer deposition process to deposit an oxygen containing dielectric material forms the dielectric material with a dielectric constant between 2.9 and 3.2 in paragraph 9.
Claim(s) 3 – 5, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 as applied to claim 1 above, and further in view of Van Cleemput, US 2018/0233398.
	Regarding Claims 3 – 5 and 18, Arnold in view of Schmitt fails to teach wherein the depositing the dielectric material is performed at least in part with an atomic layer deposition process and wherein the first precursor comprises TEOS and wherein the second precursor comprises propane.  
	Van Cleemput teaches a method for depositing a SiOC dielectric material with low dielectric constant wherein the depositing the dielectric material is performed at least in part with an atomic layer deposition process and wherein the first precursor comprises TEOS and wherein the second precursor comprises propane in paragraph 41 for the benefit of providing selective etching property for the deposit in paragraphs 3 – 6. 
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold and deposit a SiOC dielectric material with low dielectric constant wherein the depositing the dielectric material is performed at least in part with an atomic layer deposition process and wherein the first precursor comprises TEOS and wherein the second precursor comprises propane for the benefit of providing selective etching property for the deposit as taught by Van Cleemput in paragraphs 3 – 6. 
Regarding Claim 20, Van Cleemput teaches wherein the gaseous oxygen-free atomic layer deposition process includes at least one plasma-enhanced atomic layer reaction pulse in paragraph 41.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 as applied to claim 1 above, and further in view of Vrtis, US 2018/0122632.
	Regarding Claim 6, Arnold in view of Schmitt fails to teach wherein the second precursor comprises alpha-Terpinene.  
 	Vrtis teaches the second precursor comprises alpha-Terpinene in paragraph 38 which is functionally equivalent to the vapor deposition of SiOC films.  
 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold in view of Schmitt and deposit a SiOC dielectric material wherein the second precursor comprises alpha-Terpinene that is functionally equivalent to other hydrocarbons used for the deposition purpose.
 	Regarding Claim 7, Arnold in view of Schmitt teaches wherein about 83 % to about 95 % of chemical bonds formed in the dielectric material are Si-O bonds and about 5 % to about 17 % of chemical bonds are Si – CH3  bonds  in paragraph 28 (Schmitt) and paragraph 17 (Vrtis).  
Claim(s) 16 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 as applied to claim 15 above, and further in view of Vrtis, US 2012/0282415.
	Arnold in view of Schmitt fails to teach wherein the using a gaseous oxygen-free atomic layer deposition process to deposit an oxygen containing dielectric material forms the dielectric material with a Young's modulus between about 3 GPa and about 5 GPa and wherein the first precursor comprises MDEOS.  
	Vrtis (415) teaches a vapor deposition method for depositing SiOC films using silicon precursor and hydrocarbon wherein oxygen containing dielectric material forms with a Young's modulus between about 3 GPa and about 5 GPa  (paragraphs 115, 116 and 127, Tables 3 and 4) and wherein the first precursor comprises MDEOS in paragraph 37 for the benefit of incorporating high carbon content into the low k film in paragraph 8.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold in view of Schmitt and deposit an oxygen containing dielectric material forms the dielectric material with a Young's modulus between about 3 GPa and about 5 GPa and wherein the first precursor comprises MDEOS for the benefit of incorporating high carbon content into the low k film as taught by Vrtis (415) in paragraph 8.
Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 and Van Cleemput, US 2018/0233398.
	Regarding Claim 8, the limitations have been described earlier in rejecting Claims 1 and 3.
	Arnold in view of Schmitt  and Van Cleemput fails to teach the steps of pulsing a first precursor over the semiconductor substrate, the first precursor comprising silicon and oxygen; pulsing the first precursor; and pulsing a second precursor over the semiconductor substrate after the purging the first precursor, the second precursor comprising a hydrocarbon, wherein during the depositing the dielectric material no gaseous oxygen is pulsed over the semiconductor substrate.
	However, it would have been obvious to one with ordinary skill in the art at the time of the invention that these pulsing and purging steps are standard ALD steps carried out for the benefit of producing a very uniform conformal film deposits up to the total thickness of the film.
	Regarding Claim 10, Van Cleemput teaches this limitation as described earlier in rejecting Claim 5.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 and Van Cleemput, US 2018/0233398. as applied to claim 8 above, and further in view of Nakagawa, US 2011/0042789.
Arnold in view of Schmitt  and Van Cleemput fails to teach wherein the second precursor comprises bicycloheptadiene.
	Nakagawa teaches a vapor deposition method for depositing SiOC films wherein the hydrocarbon precursor comprises bicycloheptadiene in paragraph 96 for the benefit of using a pore-forming agent in order to obtain an insulating film that has a low relative dielectric constant and sufficient mechanical strength in paragraph 96.
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold in view of Schmitt  and Van Cleemput and use second precursor comprising bicycloheptadiene for the benefit of using a pore-forming agent in order to obtain an insulating film that has a low relative dielectric constant and sufficient mechanical strength as taught by Nakagawa in paragraph 96.
Claim(s) 11 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold, US 2012/0329269 in view of Schmitt, US 2004/0253378 and Van Cleemput, US 2018/0233398. as applied to claim 8 above, and further in view of Vrtis, US 2018/0122632.
Regarding Claim 11, the limitation has been described earlier in rejecting Claim 6.
	Regarding Claims 12 and 13, Vrtis teaches curing the dielectric material. wherein the curing is performed at least in part with an ultra – violet radiation in paragraph 52 for the benefit of removing porogens and enhance material properties in paragraph 48.  
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify Arnold in view of Schmitt and Van Cleemput to cure the dielectric material wherein the curing is performed at least in part with an ultra – violet for the benefit of removing porogens and enhance material properties  as taught by Vtris in paragraph 48.
Regarding Claim 14, the limitation has been described earlier in rejecting Claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASOK K SARKAR whose telephone number is (571)272-1970. The examiner can normally be reached Mon - Fri; 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571 - 272 - 1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASOK K SARKAR/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        December 15, 2022